Citation Nr: 1027217	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a pyschiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fatigue (to include 
lethargy and energy loss), to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for insomnia, to include as 
due to an undiagnosed illness.

5.  Entitlement to service connection for a skin disability, to 
include as due to an undiagnosed illness.

6.   Entitlement to an initial evaluation in excess of 10 percent 
for positional vertigo.


7.  Entitlement to an initial evaluation in excess of 10 percent 
for Paget's disease with rheumatoid arthritis.

8.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to October 1980, 
and from April 1986 to August 2005.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of that hearing 
has been associated with the claims file.



FINDINGS OF FACT

1.  On March 23, 2010, prior to the promulgation of a decision in 
the appeal of the Veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent for Paget's disease with 
rheumatoid arthritis, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.

2.  On March 23, 2010, prior to the promulgation of a decision in 
the appeal of the Veteran's claim of entitlement to an initial 
compensable evaluation for hemorrhoids, the Board received 
notification from the appellant that a withdrawal of this appeal 
is requested.

3.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

 4.  The Veteran's complaints of fatigue, lethargy, and energy 
loss, have been attributed to the Veteran's iron deficiency 
anemia.  Competent medical evidence does not reveal that iron 
deficiency anemia is causally related to an incident of the 
veteran's military service.

5.  The competent evidence of record does not demonstrate that 
the Veteran has a current chronic skin disability.

6.  The competent evidence of record demonstrates that the 
Veteran has a current chronic disability manifested by memory 
loss, insomnia, and mood disturbance, which has not been 
attributed to any specific medical diagnosis. 

7.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a current psychiatric 
disability, to include PTSD and depression.

8.  Throughout the rating period on appeal, the competent 
clinical evidence of record establishes that the Veteran's 
positional vertigo is manifested by dizziness and occasional 
staggering.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to an initial evaluation in excess of 10 
percent for Paget's disease with rheumatoid arthritis, by the 
appellant, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to an initial compensable evaluation for 
hemorrhoids, by the appellant, have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  Fatigue, to include lethargy and energy loss, including due 
to an undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

4.  A skin disability, including due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

5.   Chronic disability manifested by memory loss, insomnia, and 
mood disturbance was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

6.  A pyschiatric disability, to include PTSD and depression was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§  1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.317 (2009).

7.   The criteria for an initial evaluation of 30 percent for 
positional vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §, 4.87, Diagnostic Code 6204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009). 

At the outset of his March 23, 2010 personal hearing, the 
appellant indicated that he wished to withdraw his appeal of the 
issues of entitlement to an initial evaluation in excess of 10 
percent for Paget's disease with rheumatoid arthritis and the 
claim for an initial compensable evaluation for hemorrhoids.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to those issues. Accordingly, the 
Board does not have jurisdiction to review the appeal as to those 
issues, and they are dismissed.

VCAA

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements of 
a service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

With respect to the claims for service connection, the agency of 
original jurisdiction (AOJ), prior to the initial adjudication of 
the claims, issued a letter to the Veteran in November 2006 that 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was also provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in the event of award of the benefit sought.  

With respect to the issue of an increased initial evaluation for 
service-connected vertigo, because the July 2007 rating decision 
granted service connection for such disability, such claim is now 
substantiated.  As such, his filing of a notice of disagreement 
as to the initial rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here because the December 2008 Statement of the Case 
(SOC) provided the Veteran with rating criteria for rating 
peripheral vestibular disorders.   Thus, the appellant has been 
informed of what is needed to achieve a higher schedular rating 
for his service-connected low back disability.

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, VA treatment records, and 
reports of VA examination.  Additionally, the claims file 
contains the Veteran's statements in support of his claims.  The 
Board has carefully reviewed such statements and concludes that 
he has not identified further evidence not already of record.  
The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims.  

The record reflects that the Veteran was afforded VA examinations 
in January 2007, February 2007, and December 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained were more than 
adequate because they were based on a review of the Veteran's 
claims file, treatment records, and physical examination and the 
examiners elicited substantial information regarding the 
Veteran's medical history and symptoms and completed an objective 
examination of him which provided information relevant to the 
rating criteria.  Supporting rationale was provided for the 
opinions proffered.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  

A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011. 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2006); 
71 Fed.Reg. 75669 - 75672 (Dec. 18, 2006).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5)(2009).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b) (2009).

The Board additionally notes that the Persian Gulf provisions of 
38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the revised law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs and symptoms, as well as for any diagnosed 
illness that the VA Secretary determines by regulation warrants a 
presumption of service connection.

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a)(2009).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that (1) are received by VA on or 
after July 12, 2010; (2) were received by VA before July 12, 2010 
but have not been decided by a VA regional office as of July 12, 
2010; (3) are appealed to the Board of Veterans' Appeals (Board) 
on or after July 12, 2010; (4) were appealed to the Board before 
July 12, 2010 but have not been decided by the Board as of July 
12, 2010; or (5) are pending before VA on or after July 12, 2010 
because the United States Court of Appeals for Veterans Claims 
vacated a Board decision on an application and remanded it for 
readjudication.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

1.  Pyschiatric Disability, to include PTSD and Depression 

The Veteran asserts that service connection is warranted for a 
psychiatric disability, to include PTSD and depression.  With 
respect to the Veteran's PTSD, his reported combat-related 
stressors include seeing the mass grave of approximately 1200 
Iraqi's,  most of whom were women and children, during Operation 
Iraqi Freedom I and being stranded in oil fire smoke during 
combat.  In order to establish a claim of entitlement to service 
connection for PTSD, it is necessary to show that an in-service 
stressor occurred.  With respect to whether the Veteran engaged 
in combat with the enemy, his DD Form 214 demonstrates that he 
received the Global War on Terrorism Expeditionary Medal, the 
Kuwait Liberation Medal (Kuwait), the Kuwait Liberation Medal 
(Saudia Arabia), and two Combat Action Ribbons.  Therefore, in 
resolving all benefit of doubt in the Veteran's favor, the Board 
finds that the Veteran was exposed to combat while in service. 

The Board notes that if combat is affirmatively indicated, then 
the Veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.  Here, the Board finds that the 
Veteran's statements in the record regarding his combat-related 
stressors to be credible and consistent with the circumstances of 
his military combat activity.

Thus, the next inquiry is whether the Veteran has a current PTSD 
diagnosis and whether such diagnosis is causally related to the 
Veteran's service.  However, the record does not demonstrate that 
the Veteran has a current PTSD diagnosis.  The Board observes 
that VA outpatient treatment records show that several PTSD 
screens were positive.  However, there is no evidence that the 
Veteran was ever actually diagnosed with PTSD following such 
screens.  Indeed, a January 2007 VA PTSD examination report shows 
that the examiner, after an evaluation of the Veteran and a 
review of his claims file, stated that the Veteran did not appear 
to have ever met the diagnostic criteria for a diagnosis of PTSD 
based on his combat exposure.  According to the examiner, "other 
than continued hypervigilence, [the Veteran's] PTSD symptoms 
appear related to psychosocial stressors, such as being reminded 
of seeing a mass grave in Iraq when he came across some dead cows 
while working as  a ranch hand."  The Board again notes that the 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Additionally, although the Veteran's service treatment records 
show that during service in 1997, he complained of, and sought 
treatment for, a psychiatric disability that was variously 
diagnosed as depression, depressive disorder, dysthymia, 
situation depression, mood disorder, and /or adjustment disorder, 
the record does not show that the Veteran has a current diagnosis 
of depression, mood disorder, adjustment disorder, etc.  Indeed, 
the January 2007 VA PTSD examiner stated that although the 
Veteran experienced a depressive episode in the military that 
appeared to be related to psychosocial stressors at the time, 
such symptoms had been in remission since 1997.  Additionally, 
although a November 2009 VA mental health treatment record shows 
that the Veteran complained of experiencing depression, the 
examiner's diagnostic impression after a review of the Veteran's 
treatment records and an evaluation, was that there was no Axis I 
or Axis II diagnosis at that time.  The examiner further 
indicated that the Veteran denied current or persisting symptoms 
of depressive disorder at that time.  Such report also showed 
that the Veteran indicated that although he would like to look at 
things more positively, he was not currently interested in 
psychotherapy or medication consultation and that there would be 
no further follow up.

Therefore, as the evidence of record does not demonstrate that 
the Veteran has a currently diagnosed psychiatric disability, to 
include PTSD and depression, the Board concludes that an award of 
service connection is not justified.  Support for this conclusion 
is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no valid 
claim.  

In conclusion, although the Veteran asserts that he has a current 
psychiatric disability, to include PTSD and depression that is 
related to service he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  However, the negative evidence of record is 
of greater probative value than the Veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the Veteran 
has a psychiatric disability, to include PTSD and depression, as 
a result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disability, to include 
PTSD and depression, and the claim must be denied.

2.   Gulf War Syndrome

The Veteran, who served in the Southwest Asia Theater of 
operations during the Persian Gulf War seeks service connection 
for a variety of physical complaints, including chronic fatigue, 
loss of memory, insomnia, mood disturbance, and a skin 
disability.  He primarily contends that service connection is 
warranted under regulatory provisions governing undiagnosed 
illness in Persian Gulf War veterans.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2009), which have been discussed 
in detail above.

Memory loss, Mood Disturbance, and Insomnia

The Veteran asserts that service connection is warranted for a 
chronic disability manifested by memory loss, mood disturbance, 
and insomnia.  The record demonstrates that the Veteran has 
reported experiencing such symptoms since serving in Desert 
Storm.  As to the etiology of such symptomatology, a February 
2007 VA Gulf War examination report shows that the examiner noted 
that the Veteran had been evaluated for both depression and PTSD 
and had been found not to have either of those conditions, "so 
his mood disturbance is apathy and lack of interest remains 
unexplained."  The examiner further indicated that the Veteran's 
memory disturbance and insomnia were manifestations of 
undiagnosed Persian Gulf illness.  Therefore, in light of the 
aforementioned clinical findings of record and in the absence of 
any evidence to the contrary, the Board finds that the evidence 
is sufficient to support a grant of service connection.  
Accordingly, in view of the foregoing and with resolution of 
doubt in the Veteran's favor, the Board finds that the criteria 
for service connection for memory loss, mood disturbance, and 
insomnia, as manifestations of an undiagnosed illness, under the 
provisions of 38 U.S.C.A. § 1117 are met. 

Fatigue (to include lethargy and energy loss)

The evidence of record reflects that the Veteran has complained 
of experiencing lack of energy, lethargy and fatigue since his 
February 2007 VA Gulf War examination.  However, the Board finds 
that the symptomatology of which the Veteran has complained has 
not resulted in a disability that can be said to be 
"undiagnosed."  Although the Board acknowledges the Veteran's 
contentions that he is experiencing an undiagnosed illness 
manifested by fatigue because of his period of service in Persian 
Gulf, the objective medical evidence (as found in an October 2009 
VA outpatient treatment record, which shows that the Veteran 
complained of worsening fatigue in the afternoons) reveals that 
these symptoms can be attributed to a known clinical diagnosis, 
namely iron deficiency anemia.  Thus, as there is, of record, 
medical evidence attributing the Veteran's symptoms to a 
clinically diagnosed disorder, the requirements for entitlement 
to service connection under 38 C.F.R. § 3.317 have not been met.

Further, the Veteran's service treatment records do not show any 
treatment for anemia or iron deficiency.  As previously noted, 
the medical evidence establishes that the Veteran's fatigue, 
lethargy, and lack of energy were first demonstrated after 
service, and have been found to be symptoms associated with his 
iron deficiency anemia for which service connection has not been 
established.  Therefore, a grant of service connection on a 
direct basis is not appropriate.  See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259 (1994).

In conclusion, although the Veteran asserts that he has a current 
fatigue disability, to include lethargy and lack of energy, to 
include as due to an undiagnosed illness, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the evidence of record, including October 2009 VA outpatient 
treatment records, is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, the 
Board finds that the competent evidence of record fails to 
establish that the Veteran has a current fatigue disability, to 
include lethargy and lack of energy, as a result of his service.  
The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a fatigue, to include lack of energy and lethargy, to include 
as due to an undiagnosed illness and the claim must be denied.

Skin disability

The Veteran also contends that he has a skin disability that is 
due to an undiagnosed illness.  The Veteran's service treatment 
records show that in July 1986, the Veteran complained of and was 
treated for a rash on the bilateral arms, armpits, and chest, 
which was diagnosed as contact dermatitis of questionable 
etiology.  However, the record does not demonstrate that the 
Veteran has a current disability or an illness manifested by skin 
disability.  Indeed, the February 2007 VA examination report 
shows that the examiner reported that the Veteran had a skin 
lesion on the medial left calf for about eight years, but that it 
was currently resolved and that he had not active skin condition 
at that time.  There has been no clinical demonstration of the 
presence of a skin disability at any time during the appeal 
period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication).  Therefore, as 
the evidence of record does not demonstrate that the Veteran has 
any current skin symptomatology or disability, the Board 
concludes that an award of service connection is not justified.  
Support for this conclusion is found in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present disability 
there can be no valid claim.  

In conclusion, although the Veteran asserts that he has a current 
skin disability, to include as due to an undiagnosed illness, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent 
to give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Board finds that the negative evidence of record, including the 
February 2007 VA examination report, is of greater probative 
value than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran has a current skin 
disability as a result of his service.  The Board has considered 
the doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a skin disability, 
to include as due to an undiagnosed illness and the claim must be 
denied.

B.  Increased Evaluation

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities. 

Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2009).

When rating a service-connected disability, the entire history 
must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). The Board must consider entitlement to 
staged ratings for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection. Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The Veteran asserts that an evaluation in excess of 10 percent is 
warranted for his service-connected positional vertigo.  At the 
outset, the Board observes that service connection for the 
disability at issue has been established effective from September 
1, 2005.

The Veteran's positional vertigo is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204, 
which pertains to peripheral vestibular disorders.  Under DC 
6204, a 10 percent rating is warranted when there is evidence of 
occasional dizziness.  The maximum 30 percent schedular rating is 
warranted when there is evidence of dizziness and occasional 
staggering.  A note under DC 6204 provides that objective 
findings supporting the diagnosis of vestibular disequilibrium 
are required before a compensable evaluation can be assigned. 
Hearing impairment or suppuration are separately rated and 
combined.

In this case, on VA examination in February 2007, the Veteran 
reported that his vertigo was occasionally treated with Antivert, 
which could be helpful and that he experienced a sensation of the 
world or the room spinning while he is stationary.  Additionally, 
on VA examination in December 2009, the Veteran reported 
experiencing vertigo and dizziness on a weekly, but non constant 
basis, which lasted minutes or less.  The Veteran also reported 
that there was a history of balance or gait problems which began 
in 2003, which were not constant but occurred weekly and lasted 
minutes or less.  However, the examiner indicated that there were 
no signs of a staggering gait or imbalance.  The Board also notes 
that during his March 2010 Travel Board hearing, the Veteran 
testified that he loses his balance and that he reaches out and 
holds onto furniture to prevent himself from falling.  
(Transcript (T.) at page (pg.) 27-28.)  Likewise, during the same 
hearing, the Veteran's wife testified that there had been times 
that she had observed the Veteran' stagger when he got up off of 
the couch or have to grab onto the kitchen table when walking. 
(Transcript (T.) at page (pg.) 29.)

In determining whether the Veteran is entitled to a higher 
evaluation, the Board observes that the note following DC 6204 
indicates that objective findings of vestibular disequilibrium 
are required for a compensable rating.  The note does not 
indicate that objective findings are required for the next 
highest, and maximum, 30 percent rating.  Moreover, the Veteran 
is competent to testify as to the presence of observable 
symptomatology such as dizziness and staggering.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007) (lay person competent to testify to identify 
veins that are unnaturally distended or abnormally swollen and 
tortuous); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of his 
feet). The Board finds that the statements of record provided by 
the Veteran and his wife regarding his staggering and imbalance 
to be credible.  As a result, the Board finds that the competent 
evidence is in equipoise as to whether the Veteran has 
experienced dizziness and occasional staggering as a result of 
his positional vertigo. 

Accordingly, with resolution of all reasonable doubt in favor of 
the Veteran, the Board finds that the overall disability picture 
more nearly approximates the criteria for a 30 percent evaluation 
under Diagnostic Code 6204 for vertigo throughout the rating 
period on appeal.

The Board has also considered whether any other Diagnostic Codes 
are applicable.  However, no other diagnostic code is more 
appropriate for rating the Veteran's headache disability.



Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.  38 C.F.R. § 3.321 (2009).






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for entitlement to an initial evaluation in excess of 
10 percent for Paget's disease with rheumatoid arthritis is 
dismissed.

The appeal for entitlement to an initial compensable evaluation 
for hemorrhoids is dismissed.

Entitlement to service connection for fatigue (to include 
lethargy and energy loss), to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a skin disability, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
memory loss, insomnia, and mood disturbance, due to an 
undiagnosed illness, is granted.

Entitlement to service connection for a psychiatric disability, 
to include PTSD and depression, is denied.

Entitlement to an initial evaluation of 30 percent for positional 
vertigo is granted, subject to the applicable law governing the 
award of monetary benefits.





________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


